Citation Nr: 0834296	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk




INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran died in December 2005.  The death certificate 
lists the causes of death as congestive heart failure and 
coronary artery disease.  It also lists additional conditions 
that contributed to the veteran's death including abdominal 
aortic aneurysm, hypertension, and dementia.  

The appellant contends that the veteran's service-connected 
post traumatic stress disorder (PTSD) caused the veteran to 
develop the cardiovascular disorders that directly and 
immediately led to his death or, alternatively, that his PTSD 
substantially or materially contributed to his death by 
causing his hypertension to be not well-controlled.  

The veteran was treated by private doctors prior to his death 
for the listed causes of death.  The claims file contains 
private treatment records that show treatment for the 
veteran's cardiovascular disorders.  Those records do not 
cover the last year of the veteran's life or show treatment 
for congestive heart failure.  Medical records not currently 
of record may be highly relevant to the appellant's claim.  
Therefore, efforts should be made to obtain the treatment 
records.

At the time of his death, the veteran was service-connected 
for PTSD, which was evaluated as 50 percent disabling as of 
December 2004.  He also had claims pending at the time of his 
death for service connection for hypertension, peripheral 
vascular disease, and coronary artery disease as secondary to 
his service-connected PTSD.  In relation to those claims, the 
veteran submitted two private doctor's statements, which the 
appellant has resubmitted in support of her claim. 

One of the private doctors opined that while most of the 
veteran's health problems were caused by poorly controlled 
hypertension, his PTSD certainly contributed to the elevated 
blood pressure, and may have been an indirect cause of the 
veteran's medical problems, including congestive heart 
failure and coronary artery disease.  The other private 
doctor opined that, in the veteran's case, an adult lifetime 
of stress from PTSD would exacerbate hypertension and its 
cardiovascular consequences.  The doctor stated that, without 
the PTSD, the veteran's hypertension would have been easier 
to control, and his diastolic heart failure and peripheral 
vascular disease would not have been as advanced.  However, 
the doctor also stated that he could not say that PTSD was 
more likely than not the cause of hypertension and 
cardiovascular consequences.  

The veteran was also provided with a VA examination in July 
2005. The VA examiner opined that the veteran had multiple 
risk factors for hypertension and cardiovascular disease, 
including family history, male gender, age, and 
hyperlipidemia, as well as PTSD.  Furthermore, the examiner 
concluded that, while it could not be stated that PTSD was a 
sole causative factor for the veteran's hypertension and 
heart disease, it was certainly a condition which would 
aggravate those conditions, but it would be pure speculation 
to state the extent the PTSD was aggravating them.  
VA's duty to assist includes a duty to obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2006); Robinette v. Brown, 8 Vet. App. 69 (1995).  It is 
unclear whether the veteran's service-connected PTSD may have 
resulted in the congestive heart failure and coronary artery 
disease that led to the veteran's death, or the extent to 
which it contributed to the production of his death.  The 
Board finds that remand for an opinion is, therefore, 
necessary in order to fairly decide the merits of the 
appellant's claim.

Finally, although a veteran's claim terminates with that 
veteran's death, a qualified survivor may carry on, to a 
limited extent, the deceased veteran's claim by submitting a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 
2002); Landicho v. Brown, 7 Vet. App. 42 (1994).  

At the time of his death, the veteran had outstanding claims 
for an increased rating for PTSD, and service connection for 
hypertension and peripheral vascular disease as secondary to 
his service-connected PTSD.  The Board finds that the 
appellant filed a timely claim for accrued benefits.  In 
filing her claim for benefits, the appellant submitted VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, seeking service connection for the 
cause of the veteran's death.  That form also is used to 
claim accrued benefits.  As the veteran had claims for 
benefits pending at the time of his death, the appellant's 
filing of VA Form 21-534 is construed to be a claim for 
accrued benefits.  Therefore, there is an outstanding accrued 
benefits claim which is inextricably intertwined with the 
appellant's claim for the cause of her spouse's death.  The 
RO must adjudicate the accrued benefits claim before 
returning it to the Board.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request that 
she provide completed release forms (VA Form 
21-4142) authorizing VA to request copies of 
the veteran's private treatment records for 
treatment of his multiple cardiovascular 
disorders that led to his death, 
specifically for treatment received from 
January 2005 to December 2005.  The 
appellant should be advised that she can 
submit these records herself in lieu of 
providing the release forms.  If the 
appellant provides completed release forms, 
then the identified treatment records should 
be requested.  All efforts to obtain the 
records should be fully documented.  The 
appellant and her representative, if any, 
should be notified of any unsuccessful 
efforts in this regard.

2.  Arrange for a qualified VA 
specialist to review the claims folder 
and provide an opinion as to the 
following:

a.   Is it is at least as likely 
as not (a 50 percent probability 
or greater) that the veteran's 
cardiovascular disorders that led 
to his death are directly related 
to or caused by his PTSD?

b.  Is it is at least as likely as 
not that the veteran's PTSD 
significantly or materially 
aggravated the cardiovascular 
disorders that led to the 
veteran's death?

In rendering the requested opinions, 
the examiner must discuss the medical 
opinions in the veteran's claims file, 
to include private medical opinions 
dated in December 2004 and October 
2005, and a VA examination report dated 
in July 2005.  

3.  Adjudicate the appellant's claims 
for accrued benefits for an increased 
rating for PTSD and for service 
connection for hypertension and 
peripheral vascular disease as 
secondary to PTSD.

4.  Then, readjudicate the claim for 
service connection for the cause of the 
veteran's death.  If action remains 
adverse to the appellant, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

